DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16, in the reply filed on 5/14/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burdent to examine the claims because of the relationship of the claims.  This is not found persuasive because the instant application has been filed as a National Stage under 35 U.S.C. 371. Unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. See MPEP 1850. Restriction practice for applications entering the National Stage under 35 U.S.C. 371 is covered under MPEP Chapter 1800 (MPEP 801) which is governed by the unity of invention and does not require a serious burden of searching (MPEP 1893.03(d)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invnetion, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/14/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 11 recites “liquid or near liquid” and “low melting solid”. The instant specification states that a “liquid or near liquid” is intended to mean the composition is a liquid, or a mixture of liquid and solid at ambient temperatures of 25˚C to 35˚C depending upon the climate, location and storage locations. See ln. 19-23, pg. 22 of the instant specification. This is indefinite because the inclusion of “depending upon the climate, location and storage locations” indicates that this is a relative term. 
The term “low melting solid” is defined at pg. 22, ln. 24-26 of the instant specification and states “melting points below 50˚C, preferably less than or equal to 45˚C, more preferably less than 40˚C, or even more preferably less than or equal to 35˚C.” The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of the instant Office Action, the term ‘low melting solid’ is interpreted to be a melting point below 50˚C.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palys (WO 2016/094200) (presented on the IDS of 5/30/2019). It is noted that Palys qualifies as prior art under 35 U.S.C. 102(a)(1) and35 U.S.C. 102(a)(2).
Palys teaches an example where t-butylperoxy-isopropenylcumylperoxide (an ethylenically unsaturated dialkyl organic peroxide having an isopropenyl group) and di-(t-butylperoxy)diisopropylbenzene (a saturated organic dialkyl peroxide having an aryl group) are mixed together in a 50/50 mixture with mono-t-butyl-hydroquinone or 4-hydroxy-TEMPO  (pg. 20, pg. 22, Table 1). Palys teaches the peroxide compositions are liquid or meltable solids (title, pg. 1, ln. 5-6). Palys teaches the t-butylperoxy-isopropenylcumylperoxide is Luperox IP-D16, which is 1-(2-tert-butylperoxyisopropyl)-3-isopropenylbenzene (see instant specification, pg. 30). Palys teaches examples which have 48.4% unsaturated peroxide, 48.4% saturated peroxide, and 3.2% free radical trap (Table 1) and the amount of crosslinking coagent is 56% (Table 2). These amounts fall in the claimed ranges.
The example of Palys does not contain a free radically reactive mono- or poly-unsaturated compound. However, Palys teaches the organic peroxide formulations may include at least one crosslinking coagent such as allyl methacrylate, triallyl cyanurate, and triallyl isocyanurate (pg. 10, ln. 25-30). It would have been obvious to use a crosslinking coagent because Palys teaches using crosslinking coagents (pg. 10, ln. 25-30) and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
Relevant Prior Art
Relevant prior art includes Palys (WO 2015/069455), Seshadri (US 2012/0241158), Verlaan (US 4,855,428), and Groepper (US 5,245,084).
Palys ‘455 teaches modifying polyamides using a composition of at least one organic peroxide, at least one coagent, and/or a free radical trap (abstract) where an example of a 
Seshadri teaches compositions comprising a free radical scavenger such as mono-t-butylhydroquinone with a peroxide to control the decomposition of polymers (¶75, abstract). Seshadri teaches examples of peroxides include tert-butyl-isopropenylcumyl peroxide which is an unsaturated peroxide. Seshadri fails to provide an example using more than one peroxide or an example using an unsaturated peroxide. Seshadri fails to provide any motivation to select both a monomeric functionalized dialkyl peroxide in addition to a second, saturated peroxide.
Verlaan teaches organic peroxides having at least one carbon-carbon double bond used as crosslining agents for polymers (abstract) Verlaan teaches examples where two unsaturated peroxides are used together (col. 6, ln. 50-65) and that antioxidants may be used (col. 4, ln. 17). Verlaan fails to teach the use of a saturated peroxide in combination with an unsaturated peroxide.
Groepper teaches a mixture of at least one organic peroxide, at least one crosslinking promoter, and a hydroquinone (abstract). Groepper fails to teach an unsaturated peroxide is present in a mixture with a saturated peroxide.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764